UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1190


LAUNEIL SANDERS,

                Plaintiff - Appellant,

          v.

ADMINISTRATOR LISA JACKSON, US EPA Administrator; SCDHEC, South
Carolina Department of Health and Environmental Control; ABITIBI
BOWATER CORPORATION; INTERNATIONAL PAPER COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:11-cv-00231-RBH)


Submitted:   June 30, 2011                  Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.    Tamara N. Rountree, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Launeil     Sanders    appeals     the     district    court’s      order

accepting     the    recommendation       of    the     magistrate      judge    and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).          We have reviewed the record and find that

this appeal is frivolous.              Accordingly, we dismiss the appeal

for   the   reasons    stated     by   the    district    court.       Sanders    v.

Jackson,    No.     6:11-cv-00231-RBH        (D.S.C.    Feb.   22,     2011).     We

dispense    with     oral    argument     because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                         2